DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

With respect to claim 6, the claim is indefinite at least because it is unclear how the mask images from the live fluoroscopic imaging and from the vessel roadmap imaging are obtained based on the spatial difference, where the comparison of the mask images determines the panning data.  If the spatial difference is already known, then the panning data is also known.  Thus, there is no need for generating the mask images nor for the comparison between them.
With respect to claim 7, the parenthetical expression in line 3 renders the claim indefinite at least because it is unclear whether the “detector and/or source thereof” is required by the claim.

With respect to claim 13, the claim is indefinite at least because it is unclear how comparing the biological reference markers in the vessel imaging and the live fluoroscopic imaging is done based on the spatial difference.  The spatial difference is determined by the comparison, not because of it.  Further, if the spatial difference is already known, then the panning data is also known.  Thus, there is no need to make a comparison.

Claim 14 is rejected under this section by virtue of its dependence upon claim 13, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1-3, 7-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgart (US 2009/0180591 A1).

Regarding claims 1, 10, 15 and 16, Baumgart discloses an imaging system and method of operation (Figs.1, 6A and 6B), including:
a) a data receiver configured to receive live fluoroscopic imaging including an intravascular device (step 200);
b) an image processing system 26 configured to:
c) receive a vessel roadmap 100;
d) generate a display including the vessel roadmap and the intravascular device overlaid on the vessel roadmap based on the live fluoroscopic imaging 600;
e) determine panning data representing a selected region of the vessel roadmap 410; and
f) pan the display of the vessel roadmap based on the panning data corresponding to panning of a field of view of the live fluoroscopic imaging 412 so that the intravascular device is overlaid at a current location on the vessel roadmap 500.

With respect to claim 2, Baumgart further discloses that:
g) the data receiver is configured to receive device phase field of view data (step 300, Fig.6B); and
h) the image processing system 26 is configured to receive vessel phase field of view data (step 200);

j) the image processing system 26 is configured to pan the display of the vessel roadmap based on the panning data (step 412).

With respect to claim 3, Baumgart further discloses that the image processing system 26 is configured to determine a spatial difference between the device phase field of view data and the vessel phase field of view data (step 300), and to determine the panning data based on the spatial difference (step 410).

With respect to claim 7, Baumgart further discloses that the image processing system 26 is configured to receive field of view data associated with a relative position of an image acquisition machine 4 and a patient table 6 from a controller of the image acquisition machine 4 and/or the patient table 6 (step 300).

With respect to claim 8, Baumgart further discloses:
g) a fluoroscopic image acquisition machine 4 for obtaining live fluoroscopic imaging; and
h) a patient table 6; where
i) the image processing system 26 is configured to pan the display of the vessel roadmap when the fluoroscopic image acquisition machine 4 and the patient table 6 move relative to one another (step 412), thereby panning the field of view of the live fluoroscopic imaging.
With respect to claim 9, Baumgart further discloses that the data receiver is configured to receive angiographic imaging (angiogram, par.0018) and the image processing system is configured to determine the vessel roadmap based on the angiographic imaging (par.0018).

With respect to claim 11, Baumgart further discloses receiving vessel imaging and deriving the vessel roadmap from the vessel imaging (generating the original vessel roadmap, par.0018).

With respect to claim 12, Baumgart further discloses receiving vessel phase field of view data (from step 200) and device phase field of view data (step 300, Fig.6B), and panning the display of the vessel roadmap based on a spatial difference between the vessel phase field of view data and device phase field of view data (step 412).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart884 (US 7,826,884 B2) in view of Baumgart.

Regarding claims 1, 10, 15 and 16, Baumgart884 discloses an imaging system and method of operation (Figs.1-4), including:
a) a data receiver 250 configured to receive live fluoroscopic imaging 340 including an intravascular device (step 420); and
b) an image processing system (Fig.3) configured to:
c) receive a vessel road map 330 (step 410);
d) generate a display 360 including the vessel roadmap and the intravascular device based on the live fluoroscopic imaging 340 (step 460);
e) determining panning data 320 representing a selected region (ROI) of the vessel roadmap (step 430); and
f) pan the display of the vessel roadmap 350 based on the panning data 320 corresponding to panning of a field of view of the life fluoroscopic imaging 340 (steps 440 and 450) so that the intravascular device is displayed at a correct location on the vessel roadmap 360 (step 460).

Further regarding claims 1 and 10, Baumgart884 does not specifically disclose that the intravascular device is displayed as an overlay on the vessel roadmap.  Baumgart884 discloses that the images are subtracted instead of overlaid (block 350).
Baumgart teaches the practice of providing the live roadmapping as either a subtraction image or an overlay of the live fluoroscopic imaging with the vessel roadmap (par.0019).  Either manner provides the necessary and accurate image of the intravascular device superimposed on the vessel roadmap in real time.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Baumgart884 to provide a panned display of the vessel roadmap overlaid with the intravascular device, as suggested by Baumgart, as a functionally-equivalent roadmapping means of providing an accurate, live image to the surgeon of the intravascular device superimposed on the vessel roadmap.

With respect to claim 2, Baumgart884 further discloses that:
g) the data receiver 250 is configured to receive device phase field of view data (from live images 340, step 420) and to receive vessel phase field of view data (from mask image 330, step 410); and
h) the image processing system is configured to determine panning data 320 based on the device phase field of view data and the vessel phase field of view data (comparison of the device phase and vessel phase field of view data:  col.7, lines 17-21); where
i) the image processing system is configured to pan the display of the vessel roadmap based on the panning data (step 440).

With respect to claim 3, Baumgart884 further discloses that the image processing system is configured to determine a spatial difference between the device phase field of view data and the vessel phase field of view data and to determine the panning data based on the spatial difference (step 430:  determining the image shift vector based on the mismatch between physical structures within the ROI of the live image and the mask image; col.7, lines 17-21).
With respect to claim 4, Baumgart884 further discloses that the image processing system is configured to compare biological reference markers in vessel roadmap imaging, from which the vessel roadmap is derived, and the live fluoroscopic imaging to determine panning data (by comparing anatomical features evident in comparing the pixels in the ROI of the vessel roadmap and the live images:  col.7, lines 17-21), and to pan the display of the vessel roadmap based on the panning data (step 440).

With respect to claim 5, Baumgart884 further discloses that the image processing system is configured to:
j) determine a spatial difference between the device phase field of view data (from live images 340) and the vessel phase field of view data (from mask frame 330) (step 430);
k) use the spatial difference in determining the panning data based on a comparison between biological reference markers in vessel roadmap imaging, from which the vessel roadmap is derived, and the live fluoroscopic imaging (by comparing anatomical features evident in comparing the pixels in the ROI of the vessel roadmap and the live images:  col.7, lines 17-21) (step 440).

With respect to claim 6, Baumgart884 further discloses that the image processing system is configured to obtain mask images from the live fluoroscopic imaging and from the vessel roadmap imaging based on the spatial difference, and to compare the mask images to determine the panning data (the spatial difference is determined by comparing masked regions of each image based on the selected ROI, step 430, also see col.7, lines 29-32).

With respect to claims 9 and 11, Baumgart884 further discloses that the data receiver is configured to receive angiographic imaging, and the image processing system is configured to determine the vessel roadmap based on the angiographic imaging (col.1, lines 53-55).

With respect to claim 12, Baumgart884 further discloses:
g) receiving vessel phase field of view data (step 410) and device phase field of view data (step 420); and
h) panning the display of the vessel roadmap (step 440) based on a spatial difference between the vessel phase field of view data and the device phase field of view data (step 430).

With respect to claim 13, Baumgart884 further discloses:
i) comparing biological reference markers in the vessel imaging and the live fluoroscopic imaging in order to determine the spatial difference; and
j) using the spatial difference to determine the panning data (by comparing anatomical features evident in comparing the pixels in the ROI of the vessel roadmap and the live images:  col.7, lines 17-21) (step 440); where
k) panning the display of the vessel roadmap is based on the panning data (step 440).

With respect to claim 14, Baumgart884 further discloses selecting a part of an angiographic mask image (ROI selection, step 430), from the vessel imaging (step 410), and comparing biological reference markers in the part of the angiographic mask image with a live fluoroscopic mask image (corresponding ROI selection, step 430), from the live fluoroscopic imaging (step 420), to determine the panning data (see at least col.7, lines 15-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884